AO 94 (Rev. 06.'09) Commitment to At‘lother District

UNITED STATES DISTRlCT CoURT F l l.. E D

for the
Nonhem Districr of Caiifomia MAR 0 6 2019

SUSAN ‘/. SOONG
CLERK U.S. DlSTFllC`i' COURT

United States of America
Nonrnsnn sewer 01= cAL11P0nN1A
SANJOS E

V.

1:\1/}`"#/£/ S:-'r‘)l~

Ch'arging District’s

 

)
)
) Case No. 19-70357
)
)
)

Defendarrt CaSe NO. 15-Cr-00232-GEB
COMMITMENT TO ANOTHER DISTRlCT
The defendant has been ordered to appear in the Eastern District of Ca|ifornia ,
({fapp!icable) division. The defendant may need an interpreter for this language:

 

Punjabi

 

The defendant: |:l will retain an attomey.

El' is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

lT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled The clerk of this district must promptly transmit the papers and any bail to the charging district.

Daw= _@'o:/_OS£U__ / ////{/// a

jj/dge’ s Signarure

Susan van Keu|en, Magistrate Judqe
Prr'med name and rifle

